Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/28/2022  These drawings are acceptable.
Response to Arguments
Applicant’s arguments, see page 8, filed 02/28/2022, with respect to Double Patenting have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Slachter et al. [US 11,079,687 B2] disclose optimization limited within the first result [0047].
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not appear to disclose, teach, or render obvious, taking claim 1 as exemplary, a method of generating a mask used in fabrication of a semiconductor device, the method comprising: selecting a first source candidate; generating a process simulation model comprising a stochastic variance band model in response to the selected source candidate, performing a first optical proximity correction (OPC) on data associated with the mask in response to the process simulation model; assessing one or more lithographic evaluation metrics in response to the OPC mask data; computing a cost in response to the assessed one or more lithographic evaluation metrics; determining whether the computed cost satisfies a threshold condition; and in response to determining that the computed cost does not satisfy the threshold condition, selecting a second source candidate. See, also, the statement of reasons for the indication of allowable subject matter in the office action dated 09/28/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851